Case: 12-30498       Document: 00512057706         Page: 1     Date Filed: 11/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 19, 2012

                                     No. 12-30498                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CALVIN J. PARKER,

                                                  Plaintiff-Appellant
v.

TURNER INDUSTRIES GROUP, L.L.C.,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1238


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Calvin J. Parker appeals the district court’s dismissal
of his employment discrimination case against Defendant-Appellee Turner
Industries Group, L.L.C. (“Turner”) on the ground of judicial estoppel.
Specifically, Parker failed to inform the bankruptcy court in which he and his
wife had filed a Chapter 13 bankruptcy petition three weeks before his




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30498     Document: 00512057706      Page: 2   Date Filed: 11/19/2012



                                  No. 12-30498

employment termination that he subsequently filed the instant employment
discrimination lawsuit grounded in racial discrimination.
      In a lengthy, well-reasoned Order and Reasons, the district court
explained its grant of Turner’s motion for summary judgment and dismissal of
Parker’s suit. Our review of the record on appeal, including the briefs of the
parties and the applicable law as explicated therein and by the district court in
its Order and Reasons, satisfies us that the district court’s judgment of dismissal
should be, and therefore is,
AFFIRMED.




                                        2